EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In specification, on page 14, paragraph [0043], line 10, “sewer line 48” has been changed to --sewer line 68--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior of record alone or in combination teaches an actuation apparatus comprising: a diaphragm valve, having an upstream side and a downstream side opposite the upstream side; a hydraulic actuator fluidically coupled with the downstream side of the diaphragm valve by a first hydraulic line; a valve fluidically coupled with the upstream side of the diaphragm valve by a second hydraulic line; and a valve controller coupled with the valve and operable to open and close the valve; wherein pressurized fluid from the downstream side of the diaphragm valve flows to the hydraulic actuator, via the first hydraulic line, in response to opening of the valve; and the hydraulic actuator is configured to actuate in response to receipt of pressurized fluid from the downstream side of the diaphragm valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUYEN D LE/Primary Examiner, Art Unit 3754